UNPUBLISHED

                  UNITED STATES COURT OF APPEALS
                      FOR THE FOURTH CIRCUIT


                               No. 10-6364


UNITED STATES OF AMERICA,

                Plaintiff – Appellee,

          v.

KEVIN LAMONT WALKER,

                Defendant – Appellant.



Appeal from the United States District Court for the Eastern
District of Virginia, at Newport News.    Rebecca Beach Smith,
District Judge. (4:05-cr-00005-RBS-JEB-1)


Submitted:   August 26, 2010                 Decided:   September 1, 2010


Before KING and DUNCAN, Circuit Judges, and HAMILTON, Senior
Circuit Judge.


Affirmed by unpublished per curiam opinion.


Kevin Lamont Walker, Appellant Pro Se.  Howard Jacob Zlotnick,
Assistant United States Attorney, Newport News, Virginia, for
Appellee.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

            Kevin    Lamont        Walker     seeks         to    appeal       the    district

court’s    order    denying      his   Fed.      R.    Civ.       P.    60(b)       motion    for

reconsideration of that court’s denial of his § 3582 motion.

This    Court    reviews     the    denial       of    a    motion       for       relief    from

judgment pursuant to Rule 60(b) for an abuse of discretion.                                   MLC

Automotive, LLC v. Town of Southern Pines, 532 F.3d 269, 277

(4th Cir. 2008).           This Court may not review the merits of the

underlying order, but instead “may only review the denial of the

motion with respect to the grounds set forth in Rule 60(b)."

Id. (internal quotation marks omitted).

            Having       reviewed      the    record,        we        conclude      that     the

district    court    did     not    abuse     its      discretion            and    affirm    the

district    court    order       denying     the       R.    60(b)       motion.        United

States v. Walker, No. 4:05-cr-00005-RBS-JEB-1 (E.D. Va. Feb. 12,

2010). We       dispense    with     oral    argument         because         the    facts    and

legal    contentions       are     adequately         presented         in    the    materials

before    the    court     and   argument        would      not    aid       the    decisional

process.

                                                                                      AFFIRMED




                                             2